Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	The action is responsive to the communications filed on 7/21/2021. Claims 14-33 are pending in the case. No Claim amended.  Claims 14, 23 and 32 are independent claims. Claims 14-33 are rejected.

Summary of claims
 
 3.	Claims 14-33 are pending, 
	No Claim amended,
	Claims 14, 23, 32 are independent claims,
           Claims 14-33 are rejected.

Response to Arguments
4.	Applicant’s arguments, see Remarks, filed on 7/21/2021, with respect to the rejection(s) of claim(s) 14-33 under 103 have been fully considered and are not persuasive.
	Applicant argued Yang and Shi did not disclose the features, cited as, “responsive to receiving the indication of the user input at the graphical element corresponding to the command associated with the operating system, generating, by the computing device, based at least in part on the application information displayed as part of the first graphical user interface, at least one task shortcut to an action 
	Applicant argued the cited paragraph [0132] and [0133] in Yang did not mention of “an indication of a user input at the graphical element.”  As clearly noted in the Office Action, Yang [0132]-[0133] is cited and mapped to teach “…generating, by the computing device, based at least in part on the application information displayed as part of the first graphical user interface, at least one task shortcut to an action performable by one or more respective application of the plurality of applications executable by the computing device.  Please note nowhere in Office Action indicate Yang [0132]-[0133] is cited to teach “an indication of a user input at the graphical element.  Specifically, Yang discloses extracting at least one object such as the name of a person appearing in the video, for example, “Lady gaga” from the video ([0132]), and based on the information extracted, i.e., “Lady gaga” in the example, generating at least one recommendation task for the at least one object and the at least one action, for example, the controller may generate at least one recommendation task, “search application,” “video recommendation application,” “SNS application,” “music recommendation application” corresponding to the at least one action for the at least one object “Lady gaga” ([0133]).
	Yang discloses generating task shortcut to an action based on information displayed as part of the graphical user interface, in the embodiment depicted in Yang, a user input selecting a graphical element, a task recommendation tray icon, may invoke 

				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 14-18, 21-27, 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ji-Eun Yang et al (US Publication 20140101617 A1, hereinafter Yang), and in view of Ki-Hyuck Shin et al (US Publication 20140164957 A1, hereinafter Shin).

As for independent claim 14, Yang discloses: A method comprising: outputting, by a computing device and for display at a presence-sensitive display device (Abstract, displaying content on a touch screen in a mobile device), a first graphical user interface including an application information region that includes application information associated with a particular application of a plurality of applications executable by the computing device (Fig. 11A, displays content corresponding to a video on the touch screen, a video application is being executed in the mobile device); receiving, by the computing device and from the presence-sensitive display device, an indication of a user input at the first graphical element (Figs. 15C-15E, [0136], in response to detecting a user input selecting a graphical element, a task recommendation tray icon 602, the predicted task shortcut would display) corresponding to the command associated with the operating system (Yang [0076], the home button may be used to display a task manager on the touch screen; see more details in Shin); responsive to receiving the indication of the user input (Figs. 15C-15E, [0136], in response to detecting a user input selecting a graphical element, a task recommendation tray icon 602, the predicted task shortcut would display), generating, by the computing device, based at least in part on the application information displayed as part of the first graphical user interface , at least one task shortcut to an action performable by one or more respective applications of the plurality of applications executable by the computing device ([0133], generating at least one recommendation task for the at least one object and the at least one action, for example, the controller may generate at least one recommendation task, “search application,” “video recommendation application,” “SNS application,” “music recommendation application” corresponding to the at least one action for the at least one object “Lady gaga”); and outputting, by the computing device, for display by the display device, a second graphical user interface including a second graphical element corresponding to the at least one task shortcut (Fig. 11B and [0133], displaying icon 370 representing the search application, icon 380 representing the video recommendation application, icon 340 representation the SNS application, icon 390 representing the music recommendation application). 
Yang discloses generating a task recommendation icon in a touch screen in a mobile device, but Yang does not clearly disclose displaying recommendation task in response to receiving a user input corresponding to a command associated with an operating system, however, Yang discloses the home button may be used to display a task manager on the touch screen ([0076]),  it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to recognize that Yang may display task shortcuts (a task manager) in response to receiving command by selecting a home button.  Further, Yang disclose home button, back button and menu button (command associated with the operating system) in the bottom part of front surface (Fig. 2), but does not expressly disclose an operating system region, in an an operating system region that includes a first graphical element corresponding to a command associated with an operating system; receiving, by the computing device and from the presence-sensitive display device, an indication of a user input at the first graphical element corresponding to the command associated with the operating system (Fig. 2A and [0080], bottom bar 220, each of graphical element is corresponding to a command associated with an operating system, such as “home,” “back,” “multi-view mode” and “mode switch;” Figs. 4A-4B, a bottom bar 420 including graphical elements, and each of graphical element is corresponding to a command associated with an operating system, such as “home,” “back,” “multi-view mode” and “mode switch” )’
Yang and Shin are in analogous art because they are in the same field of endeavor, displaying task shortcut in user interface in response to user input. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Yang using the teachings of Shi to expressly include displaying an operating system region including graphical element corresponding to command associated with operating system. The motivation is to provide Yang with enhanced capability of providing an alternative way to display one or more task shortcut, therefore, the user may either select a graphical user interface element, for example, a task recommendation tray icon (as disclosed in Yang), or, click an icon in an operating system region (as disclosed in Shin), to perform a desired function, this modification would provide user with more flexibility. wherein the command associated with the operating system includes a command to display indications of one or more suspended applications ([0076]-[0078], the home button may be used to display recently used applications or a task manager on the touch screen). As for claim 16, Yang further discloses: the command associated with the operating system includes a command to display a home screen generated by the operating system ([0076], the home button may be used to display recently used applications or a task manager on the touch screen). As for claim 17, Yang further discloses: wherein the first input corresponds to a selection of the first graphical element of the operating system region (Fig. 2), the first graphical element associated with an operation executable by the operating system rather than an operation executable by the particular application (Fig. 2 and [0058], a power/lock button, a volume button, a menu button, a home button, a back button and a search button; [0074], displaying shortcut icons including an application switch key 191-4; Fig. 15D, user may select icon 602; it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Yang including using buttons and shortcut icons to receive user input, for example, to replace icon 602 in Fig. 15D to the application switch key 191-4). As for claim 18, Yang further discloses: the user input includes a gesture initiated at a predetermined location of the display device within the operating system region and terminating at a different location of the display device (Fig. 14D and [0147], the user may touch and drag the touch in an arrowed direction), and wherein the gesture corresponds to a command to display graphical indications of one or more respective suspended applications or display a home screen generated by the operating system (Fig. 15D and [0147], user may select icon 602; it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Yang including using buttons and shortcut icons to receive user input, for example, to replace icon 602 in Fig. 15D to the application switch key 191-4, or back button, or home button). 

As for claim 21, Yang further discloses: the at least one task shortcut includes a first task shortcut corresponding to a first application of the plurality of applications and a second task shortcut corresponding to a second application of the plurality of applications, wherein the second graphical user interface includes a first graphical element corresponding to the first task shortcut and a second graphical element corresponding to the second task shortcut (Fig. 11B and [0133], displaying icon 370 representing the search application, icon 380 representing the video recommendation application, icon 340 representation the SNS application, icon 390 representing the music recommendation application). As for claim 22, Yang further discloses: the user input is a first user input, further comprising: receiving, by the computing device, an indication of a second user input corresponding to a selection of a particular graphical element corresponding to a particular task shortcut from the at least one task shortcuts (Fig. 11B and [0134], detecting selection of the task recommendation icon 370) ; and performing, by the computing device, an action corresponding to the particular task shortcut (Fig. 11C and [0134], execute the at least one recommendation task corresponding to the selected at least one task recommendation, for example, the controller may execute the search application for “Lady gaga”).

As per Claims 23-27, they recites features that are substantially same as those features claimed by Claims 14-18, thus the rationales for rejecting Claims 14-18 are incorporated herein.

As per Claims 30-31, they recites features that are substantially same as those features claimed by Claim 21-22, thus the rationales for rejecting Claims 21-22 are incorporated herein.

As per Claims 32-33, they recites features that are substantially same as those features claimed by Claims 14-16, thus the rationales for rejecting Claims 14-16 are incorporated herein.
6.	Claims 19-20, 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Shin as applied on claims 14 and 23, and further in view of Ho-Shin Lee (US Publication 20140258937 A1, hereinafter Lee).
 wherein the particular application of the plurality of application is a first application of the plurality of application, and wherein a first region of the second graphical user interface includes the application information associated with the second application and a second region of the second graphical user interface includes the at least one task shortcut (Fig. 12B, the upper part of the graphical user interface includes the image and text associated with the gallery application, and the bottom part of the graphical user interface includes three task shortcuts); Yang discloses displaying a lock button ([0058] but does not expressly disclose detecting a gesture to a lockscreen notification, Lee discloses: the different location of the display device corresponds to a lockscreen notification that is associated with a second application of the plurality of applications executable by the computing device (Fig. 10A, displaying a lockscreen notification image, and detecting user input 1001). 
Yang and Shin and Lee are in analogous art because they are in the same field of endeavor, displaying content in user interface in response to user input. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Yang using the teachings of Lee to expressly include displaying a lockscreen notification and detecting user input. The motivation is to allow user to use a lockscreen notification image/icon to lock/unlock application.
As for claim 20, Yang further discloses: wherein the user input is a first user input, the method further comprising: responsive to receiving an indication of a second user input selecting a particular task short cut of the at least one task shortcut, outputting, by the computing device, for display by the display device, a third graphical user interface that includes at least a portion of the application information associated with the second application and application information associated with a third application that is associated with the particular task shortcut (Fig. 12C, executing the phone application to dial with the information associated with the gallery application). 
As per Claims 28-29, they recites features that are substantially same as those features claimed by Claims 19-20, thus the rationales for rejecting Claims 19-20 are incorporated herein.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Examiner, Art Unit 2171